DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 14-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6-17-2022.

Double Patenting
Claims 1-2, 5-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17093567 in view of Pleet (US Patent No. 4,921,135).
Re. claim 1, claim 1 of the ‘567 application disclose all of the limitations of claim 1 with the exception of a temperature-controlled environment. Pleet teaches that it is old and well known in the art of dispensing to include a temperature controlled environment (via cooling system 44), the temperature controlled environment being capable of maintaining a stable temperature of a liquid volume being dispensed from the impressible pressurized container (see col. 1, lines 60-65). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the claims of the ‘567 application to include the cooling system as taught by Pleet to allow the device to dispense cooled beverages, making it more appealing to users and to provide the claims with greater claim scope protection.
Re. claim 2, claim 1 of the ‘567 application disclose all of the limitations of claim 2 with the exception of a cold plate positioned proximally to a first portion of the pressured container. Pleet further teaches that it is old and well known in the art of dispensing to include a temperature controlled environment including a cold plate positioned proximally to a first portion of the pressured container (see col. 1, lines 60-65). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the claims of the ‘567 application to include the cooling system as taught by Pleet to allow the device to dispense cooled beverages, making it more appealing to users and to provide the claims with greater claim scope protection.
Re. claim 5, claim 4 of the ‘567 application further discloses the limitations of claim 5. 
Re. claim 6, claim 5 of the ‘567 application further discloses the limitations of claim 6.
Re. claim 7, claim 6 of the ‘567 application further discloses the limitations of claim 7.
Re. claim 8, claim 7 of the ‘567 application further discloses the limitations of claim 8.
Re. claim 9, claim 8 of the ‘567 application further discloses the limitations of claim 9.
Re. claim 10, claim 9 of the ‘567 application further discloses the limitations of claim 10.
Re. claim 11, claim 10 of the ‘567 application further discloses the limitations of claim 11.
Re. claim 12, claim 11 of the ‘567 application further discloses the limitations of claim 12.
Re. claim 13, claim 12 of the ‘567 application further discloses the limitations of claim 13.
Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17093567 and Pleet as applied to claim 1 and further in view of Feldman (US Patent No. 5,240,144).
Re. claim 3, the claims of the ‘567 application do not explicitly recite an internal pressurized environment being capable of receiving at least two compressible pressurized containers.
Feldman teaches that it is old and well known in the art of dispensers to provide an internal pressurized environment being capable of receiving at least two compressible pressurized containers (see Figure 7). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the claims of the ‘567 application to include an internal pressurized environment being capable of receiving at least two compressible pressurized containers as taught by Feldman to allow the device to dispense multiple beverages, making it more appealing to users and to provide the claims with greater claim scope protection.
This is a provisional nonstatutory double patenting rejection.

Claims 1-3, 5-6, 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,242,845 in view of Arellano (US Patent Publication No. 2003/0038145), Pleet (US Patent No. 4,921,135), and Feldman (US Patent No. 5,240,144). Re. claim 1, claims 1-18 of the ‘845 patent disclose all of the limitations of claim 1 except for a valve to enable or disable flow of the liquid volume, a releasable connection on the liquid transport conduit, and one pressure conduit extending from the outer portion through a pressure interface.
Arellano teaches that it is old and well known in the art of beverage dispensers to provide at least one liquid transport conduit to include a valve (104) to enable or disable a flow of the liquid volume and a control system (100) to selectively open and close the valve. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the claims of the ‘845 patent to include the valve and control system as taught by Arellano to provide computerized control and to provide greater claim scope protection.
Pleet teaches that it is old and well known in the art of beverage dispensers to provide at least one pressurized conduit (28) extending from the outer portion through a pressure interface and into a hollow housing portion (20; see Figure 2). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the claims of the ‘845 patent to include the pressure conduit as taught by Pleet to provide a means of connecting the regulated pressure system to the hollow housing portion and to provide greater claim scope protection.
Feldman teaches that it is old and well known in the art of beverage dispensers to provide the liquid transport conduit with a releasable connection (97).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the claims of the ‘845 patent to include the releasable connection as taught by Feldman to allow the dispensing conduit to be disconnected for maintenance and replacement of the beverage supply and to provide greater claim scope protection.
Re. claim 2, claims 1-18 of the ‘845 patent disclose all of the limitations of claim 2 with the exception of a cold plate positioned proximally to a first portion of the pressured container. Pleet further teaches that it is old and well known in the art of dispensing to include a temperature controlled environment including a cold plate positioned proximally to a first portion of the pressured container (see col. 1, lines 60-65). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the claims of the ‘845 patent to include the cooling system as taught by Pleet to allow the device to dispense cooled beverages, making it more appealing to users and to provide the claims with greater claim scope protection.
Re. claim 3, claim 5 of the ‘845 patent further discloses the limitations of claim 3.
Re. claim 5, claim 3 of the ‘845 patent further discloses the limitations of claim 5.
Re. claim 6, claim 4 of the ‘845 patent further discloses the limitations of claim 6. 
Re. claim 12, the claims of the ‘845 patent do not explicitly recite the use of a solenoid valve.
Arellano teaches that it is old and well known in the art of beverage dispensers to provide at least one liquid transport conduit to include a solenoid valve (104) to enable or disable a flow of the liquid volume. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the claims of the ‘845 patent to include the solenoid valve as taught by Arellano to aid in providing computerized control and to provide greater claim scope protection.

Claims 1-3, 5-6, 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,896,320 in view of Arellano (US Patent Publication No. 2003/0038145), Pleet (US Patent No. 4,921,135), and Feldman (US Patent No. 5,240,144). Re. claim 1, claims 1-18 of the ‘320 patent disclose all of the limitations of claim 1 except for a valve to enable or disable flow of the liquid volume, a releasable connection on the liquid transport conduit, and one pressure conduit extending from the outer portion through a pressure interface.
Arellano teaches that it is old and well known in the art of beverage dispensers to provide at least one liquid transport conduit to include a valve (104) to enable or disable a flow of the liquid volume and a control system (100) to selectively open and close the valve. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the claims of the ‘320 patent to include the valve and control system as taught by Arellano to provide computerized control and to provide greater claim scope protection.
Pleet teaches that it is old and well known in the art of beverage dispensers to provide at least one pressurized conduit (28) extending from the outer portion through a pressure interface and into a hollow housing portion (20; see Figure 2). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the claims of the ‘320 patent to include the pressure conduit as taught by Pleet to provide a means of connecting the regulated pressure system to the hollow housing portion and to provide greater claim scope protection.
Feldman teaches that it is old and well known in the art of beverage dispensers to provide the liquid transport conduit with a releasable connection (97).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the claims of the ‘320 patent to include the releasable connection as taught by Feldman to allow the dispensing conduit to be disconnected for maintenance and replacement of the beverage supply and to provide greater claim scope protection.
Re. claim 2, claims 1-18 of the ‘320 patent disclose all of the limitations of claim 2 with the exception of a cold plate positioned proximally to a first portion of the pressured container. Pleet further teaches that it is old and well known in the art of dispensing to include a temperature controlled environment including a cold plate positioned proximally to a first portion of the pressured container (see col. 1, lines 60-65). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the claims of the ‘320 patent to include the cooling system as taught by Pleet to allow the device to dispense cooled beverages, making it more appealing to users and to provide the claims with greater claim scope protection.
Re. claim 3, claim 1 of the ‘320 patent further discloses the limitations of claim 3.
Re. claim 5, claim 3 of the ‘320 patent further discloses the limitations of claim 5.
Re. claim 6, claim 4 of the ‘320 patent further discloses the limitations of claim 6. 
Re. claim 12, the claims of the ‘320 patent do not explicitly recite the use of a solenoid valve.
Arellano teaches that it is old and well known in the art of beverage dispensers to provide at least one liquid transport conduit to include a solenoid valve (104) to enable or disable a flow of the liquid volume. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the claims of the ‘320 patent to include the solenoid valve as taught by Arellano to aid in providing computerized control and to provide greater claim scope protection.

Claims 1-3 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,865,089 in view of Arellano (US Patent Publication No. 2003/0038145), Pleet (US Patent No. 4,921,135), and Feldman (US Patent No. 5,240,144). Re. claim 1, claims 1-7 of the ‘089 patent disclose all of the limitations of claim 1 except for a valve to enable or disable flow of the liquid volume, a releasable connection on the liquid transport conduit, and one pressure conduit extending from the outer portion through a pressure interface.
Arellano teaches that it is old and well known in the art of beverage dispensers to provide at least one liquid transport conduit to include a valve (104) to enable or disable a flow of the liquid volume and a control system (100) to selectively open and close the valve. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the claims of the ‘089 patent to include the valve and control system as taught by Arellano to provide the locking and unlocking functions and to provide greater claim scope protection.
Pleet teaches that it is old and well known in the art of beverage dispensers to provide at least one pressurized conduit (28) extending from the outer portion through a pressure interface and into a hollow housing portion (20; see Figure 2). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the claims of the ‘089 patent to include the pressure conduit as taught by Pleet to provide a means of connecting the regulated pressure system to the hollow housing portion and to provide greater claim scope protection.
Feldman teaches that it is old and well known in the art of beverage dispensers to provide the liquid transport conduit with a releasable connection (97).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the claims of the ‘089 patent to include the releasable connection as taught by Feldman to allow the dispensing conduit to be disconnected for maintenance and replacement of the beverage supply and to provide greater claim scope protection.
Re. claim 2, claims 1-7 of the ‘089 patent disclose all of the limitations of claim 2 with the exception of a cold plate positioned proximally to a first portion of the pressured container. Pleet further teaches that it is old and well known in the art of dispensing to include a temperature controlled environment including a cold plate positioned proximally to a first portion of the pressured container (see col. 1, lines 60-65). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the claims of the ‘089 patent to include the cooling system as taught by Pleet to allow the device to dispense cooled beverages, making it more appealing to users and to provide the claims with greater claim scope protection.
Re. claim 3, the claims of the ‘089 patent do not explicitly recite an internal pressurized environment being capable of receiving at least two compressible pressurized containers.
Feldman teaches that it is old and well known in the art of dispensers to provide an internal pressurized environment being capable of receiving at least two compressible pressurized containers (see Figure 7). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the claims of the ‘089 patent to include an internal pressurized environment being capable of receiving at least two compressible pressurized containers as taught by Feldman to allow the device to dispense multiple beverages, making it more appealing to users and to provide the claims with greater claim scope protection.
Re. claim 12, the claims of the ‘089 patent do not explicitly recite the use of a solenoid valve.
Arellano teaches that it is old and well known in the art of beverage dispensers to provide at least one liquid transport conduit to include a solenoid valve (104) to enable or disable a flow of the liquid volume. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the claims of the ‘089 patent to include the solenoid valve as taught by Arellano to aid in providing computerized control and to provide greater claim scope protection.
Claims 5-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,865,089 in view of Arellano, Pleet, and Feldman as applied to claim 1 and further in view of Phelps (US Patent Publication No. 2003/0098314).
Re. claims 5-6, the claims the ‘089 patent do not explicitly recite the liquid being alcoholic beverage comprising wine.
Phelps teaches that it is old and well known in the art of beverage dispensers to provide a pressurized liquid comprising a wine (disclosed throughout; see Abstract).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the claims of the ‘089 patent to dispense wine as taught by Phelps to provide the device with greater utility and appeal to additional users and to provide greater claim scope protection.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feldman (US Patent No. 5,240,144) in view of Proctor (US Patent Publication No. 2005/0194399).
Re. claim 1, Feldman discloses a system for selectively managing dispensing of a portion of a liquid volume, stored in a pressurized environment (see Figure 7), the system comprising:  an incompressible, pressurized container including a hollow housing portion and an outer portion (see Figure 7), the pressurized container being airtight and operable to maintain a pressure level in an internal pressurized environment in the hollow housing portion (see col. 5, lines 49-57), the pressurized container including a portal (92) to allow access to the hollow housing portion and enabling a first compressible container to be stored within the hollow housing portion, the incompressible, pressurized container maintaining a temperature controlled environment (see col. 4, line 67 – col. 5, line 2; col. 6, lines 1-6), the temperature controlled environment being capable of maintaining a stable temperature of a liquid volume being dispensed from the incompressible, pressurized container; a dispensing system (see Figure 9) including at least one liquid transport conduit (102) extending from the outer portion through a pressurized container interface to the hollow housing portion of the pressurized container (see Figure 9), the pressurized container interface capable of maintaining the pressure level in the internal pressurized environment in the hollow housing portion (inherently disclosed as pressure is not lost), an end of the at least one liquid transport conduit within the hollow housing portion of the pressurized container including a releasable connection capable of releasably creating a sealed connection to the compressible container (via 97), another end of the at least one liquid transport conduit being outside the outer portion of the pressured container and being coupled to a dispenser (see Figure 9), the at least one liquid transport conduit including a valve (108, 110, 112) to enable or disable a flow of the liquid volume; a pressure regulation system (shown generally as 114) connected to the pressurized container (see Figure 7), the pressure regulation system including at least one pressure conduit extending from the outer portion through a pressure interface and into the hollow housing portion of the pressurized container (see Figure 7), the pressure regulation system operable to exert and maintain the pressure level within the pressurized container to enable compression of the first compressible container in the internalized pressurized environment (see col. 5, lines 49-57).
Feldman does not explicitly recite a control system operable to selectively open and close the valve.
Proctor teaches that it is old and well known in the art of dispensers and a control system operable to selectively open and close the valve (see paragraph 0018).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to include the control means of Proctor to allow for automatic pouring of varying volumes (see Proctor; paragraph 0018).
Re. claim 3, Feldman further discloses an internal pressurized environment being capable of receiving at least two compressible pressurized containers.
Re. claim 5, Feldman does not explicitly recite the pressurized liquid comprising an alcoholic beverage.
Proctor teaches that it is old and well known in the art of beverage dispensers to provide a pressurized liquid comprising an alcoholic beverage (a beer).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify Feldman to dispense beer as taught by Proctor to provide the device with greater utility and appeal to additional users.

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feldman and Proctor as applied to claim 1 above, and further in view of Pleet (US Patent No. 4,921,135).
Re. claim 2, Feldman does not explicitly recite the use of a cold plate positioned proximally to a first portion of the pressured container. 
Pleet teaches that it is old and well known in the art of dispensing to include a temperature controlled environment including a cold plate positioned proximally to a first portion of the pressured container (see col. 1, lines 60-65). 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the Feldman to substitute the cold plate as taught by Pleet for controlling the temperature to minimize the space occupied by  the cooling structures.

Claim 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feldman and Proctor as applied to claim 5 above, and further in view of Phelps (US Patent Publication No. 2003/0098314).
Re. claim 6, Feldman does not explicitly recite the alcoholic beverage comprising wine.
Phelps teaches that it is old and well known in the art of beverage dispensers to provide a pressurized liquid comprising a wine (disclosed throughout; see Abstract).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify Feldman to dispense wine as taught by Phelps to provide the device with greater utility and appeal to additional users.

Claim 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feldman and Proctor as applied to claim 1 above, and further in view of Arellano (US Patent Publication No. 2003/0038145).
Re. claim 12, Feldman does not explicitly recite the valve being a solenoid valve.
Arellano teaches that it is old and well known in the art of beverage dispensers to provide a dispensing valve that is a solenoid valve (104; see Figure 2B).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify Feldman to substitute the solenoid valve as taught by Arellano to obtain the predictable results of providing the system a controllable dispensing means.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754